Citation Nr: 0941739	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to apportionment of the Veteran's VA benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served from March 1972 to May 1973.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
decisions of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO).  The appellant was 
afforded a hearing at the RO in October 2007.  A transcript 
of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, the mother of the Veteran's two children, has 
appealed the denial of apportionment of the Veteran's VA 
benefits.  The appellant seeks apportionment of the Veteran's 
VA benefits for support of the children.  The appellant has 
reported financial hardship and that, although she receives 
child support from the Veteran, the child support payments 
are inconsistent.  At her RO hearing, the appellant indicated 
that the Veteran is in receipt of Social Security Disability 
benefits.  

A veteran's benefits may be specially apportioned if hardship 
is shown to exist on the part of the veteran's dependents as 
long as such apportionment would not cause undue hardship to 
the veteran.  38 C.F.R. § 3.451.  Ordinarily, an 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him, whereas an 
apportionment of less than 20 percent of the veteran's 
benefits would not provide a reasonable amount for any 
apportionee. 38 C.F.R. § 3.451.  In determining the basis for 
special apportionment, consideration is to be given to such 
factors as the amount of VA benefits payable, other income 
and resources of the veteran and those dependents on whose 
behalf the apportionment is claimed, and the special needs of 
the veteran, his dependents and the apportionment claimants.  
38 C.F.R. § 3.451.  

The financial statement provided by the Veteran is now more 
than three years old and, in light of the appellant's most 
recent statements, the financial information of record may 
not reflect the appellant's current financial situation.  
Also, it remains unclear to the Board whether the Veteran is 
currently meeting his court-ordered child support 
obligations.  Consequently, the Board finds that a more 
thorough accounting of the income and expenses of the 
appellant and the Veteran is required before the Board may 
render a final determination in this appeal.

Also, given the appellant's prior statement about the Veteran 
receiving Social Security disability, it remains unclear 
whether he is currently in receipt of those benefits.  
Because any award of Social Security benefits is relevant to 
the Veteran's financial status, efforts to obtain information 
regarding those benefits should be made.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and Veteran VA Form 
4-5655, Financial Status Report, and 
request that they complete it showing all 
income and expenses.  In addition, request 
that they submit any evidence 
demonstrating that the Veteran is or is 
not discharging his responsibility for 
child support or regarding whether the 
facts in this case show financial 
hardship.  The significance of compliance 
with this request should be explained, to 
specifically include advising them that 
failure to cooperate may result in an 
adverse determination.  In addition, the 
Veteran should be requested to 
specifically state whether or not he is 
receiving any income from the Social 
Security Administration.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  Provide the parties 
and their representatives, if any, with a 
supplemental statement of the case and the 
appropriate time for response. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



